259 F.2d 552
NIASH REFINING COMPANY, Inc., Plaintiff, Appellant,v.AZOR, INC., Defendant, Appellee.
No. 5331.
United States Court of Appeals First Circuit.
October 21, 1958.

Appeal from the United States District Court for the District of Rhode Island; Edward William Day, Judge.
Robert D. Spille, New York City, for appellant.
Elliot A. Salter, Providence, R. I., for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
A judgment will be entered affirming the judgment of the District Court, on the basis of the opinion filed by Judge Day on December 6, 1957, 158 F. Supp. 505.